Case: 20-20274     Document: 00515698353         Page: 1     Date Filed: 01/07/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 20-20274                    January 7, 2021
                                Summary Calendar
                                                                   Lyle W. Cayce
                                                                        Clerk
   Kevin Abimael Ochoa-Castillo,

                                                           Plaintiff—Appellant,

                                       versus

   Wallace L. Carroll, Acting Director, Houston Field Office,
   U.S. Citizenship and Immigration Services; Kenneth T.
   Cuccinelli, Acting Director, U.S. Citizenship and
   Immigration Services; Chad F. Wolf, Acting Secretary, U.S.
   Department of Homeland Security; Jeffrey A. Rosen,
   Acting U.S. Attorney General,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:19-CV-878


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20274         Document: 00515698353              Page: 2       Date Filed: 01/07/2021




                                          No. 20-20274


           The district court dismissed Kevin Abimael Ochoa-Castillo’s lawsuit
   challenging the United States Customs and Immigration Service’s (USCIS)
   denial of his petition for Special Immigrant Juvenile (SIJ) status. 1 Ochoa-
   Castillo appeals, contending that he plausibly alleged violations of the
   Administrative Procedure Act (APA). We AFFIRM.
                                     BACKGROUND
           Ochoa-Castillo is a native and citizen of Honduras. After entering the
   United States without inspection on July 31, 2015, he and his mother were
   detained and placed in removal proceedings. On February 1, 2016, in an
   apparent effort to obtain SIJ immigration status, Ochoa-Castillo petitioned
   the 313th District Court, in Harris County, Texas, for a declaratory
   judgment. On March 23, 2016, the court granted the petition, declaring that:
           [The Petitioner] has been abused, abandoned and/or neglected
           by his father, . . . [;] is a dependent of the court in that there is
           no parent able to care for him in his home country of
           Honduras[;] reunification with [the Petitioner’s] father . . . is
           not viable due to abuse, abandonment or neglect or a similar
           basis found under Texas law[; and] that it is not in the
           [Petitioner]’s best interest to be returned to his previous
           country of nationality, and country of last habitual residence,
           Honduras.



           1
             “SIJ status provides a path for certain children to become lawful residents of the
   United States.” Budhathoki v. Nielsen, 898 F.3d 504, 508 (5th Cir. 2018). Under 8 U.S.C.
   § 1101(a)(27)(J), SIJ status is available to “children whom a juvenile court has placed under
   the custody of a person or entity appointed by a state or juvenile court.” Id. (citation
   omitted). To seek SIJ status, “[o]nce the applicant has the necessary predicate order, he
   must submit his application to the [USCIS] agency, attaching the state court order.” Id.
   So, “a state court must make initial determinations, and the USCIS then considers if they
   match the requirements for SIJ status.” Id. at 509.




                                                2
Case: 20-20274      Document: 00515698353          Page: 3   Date Filed: 01/07/2021




                                    No. 20-20274


          After receiving the state-court declaration, Ochoa-Castillo petitioned
   the USCIS for SIJ status. On March 19, 2018, the USCIS denied Ochoa-
   Castillo’s petition for SIJ status, and Ochoa-Castillo appealed the denial to
   the USCIS’s Administrative Appeals Office (AAO). On November 28,
   2018, the AAO dismissed Ochoa-Castillo’s appeal, concluding Ochoa-
   Castillo was not eligible for SIJ status because the state-court declaration
   attached to his petition did not qualify as a dependency order under 8 U.S.C.
   § 1101(a)(27)(J) because it did not address Ochoa-Castillo’s custody or
   supervision.
          Four months later, Ochoa-Castillo filed this suit in federal district
   court, seeking to set aside the denial of his SIJ petition. In his second-
   amended complaint, Ochoa-Castillo contended that the USCIS violated the
   APA.    According to Ochoa-Castillo, the USCIS’s 2016 Policy Manual
   constituted a substantive rule triggering the APA’s notice-and-comment
   requirements, which the USCIS did not follow. Ochoa-Castillo further
   contended that the defendants denied his petition for SIJ classification by
   using new standards espoused in the Policy Manual to his detriment.
   Alternatively, Ochoa-Castillo asserted that the USCIS arbitrarily and
   capriciously denied his SIJ petition.
          The district court disagreed and dismissed Ochoa-Castillo’s
   complaint for failure to state a claim. Ochoa-Castillo appeals, contending
   that the district court erred in granting defendants’ Rule 12(b)(6) motion.
                                 DISCUSSION
          We review a Rule 12(b)(6) dismissal de novo, accepting all well-pled
   facts as true and construing them in the plaintiff’s favor. Jackson v. City of
   Hearne, 959 F.3d 194, 200 (5th Cir. 2020). “Dismissal is appropriate when
   the plaintiff has not alleged ‘enough facts to state a claim to relief that is
   plausible on its face’ and has failed to ‘raise a right to relief above the




                                           3
Case: 20-20274      Document: 00515698353           Page: 4     Date Filed: 01/07/2021




                                     No. 20-20274


   speculative level.’” True v. Robles, 571 F.3d 412, 417 (5th Cir. 2009) (quoting
   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007)). Here, Ochoa-
   Castillo contends that the district court erred by granting defendants’ Rule
   12(b)(6) motion to dismiss because he asserted plausible claims.              We
   disagree.
          In his second-amended complaint, Ochoa-Castillo alleged that USCIS
   violated the APA by using a Policy Manual that did not undergo the APA’s
   notice-and-comment process and that the defendants denied his petition for
   SIJ classification by using new standards espoused in the Policy Manual to
   his detriment. 2 But as noted by the district court, even taking the notice-and-
   comment assertion as true, Ochoa-Castillo still failed to provide any
   explanation of how the Policy Manual affected the adjudication of his SIJ
   application. Although the Policy Manual was referenced in USCIS’s denial,
   Ochoa-Castillo’s SIJ application was denied because his state court order did
   not qualify as a dependency order under 8 U.S.C. § 1101(a)(27)(J). See
   Budhathoki, 898 F.3d at 513. Accordingly, we agree with the district court
   that Ochoa-Castillo has failed to state a plausible claim for relief under the
   APA.
          Ochoa-Castillo also contended that the USCIS arbitrarily and
   capriciously denied his petition because the USCIS has previously granted
   SIJ status to other petitioners using state-court orders with the same language
   as his order (i.e., state-court orders that likewise did not address custody).
   The district court found that Ochoa-Castillo failed to state a plausible claim
   in this regard because, even taking his assertions as true, the USCIS “is not
   required to approve applications or petitions where eligibility has not been



          2
           The APA requires agencies to subject their substantive rules to notice and
   comment. See 5 U.S.C. § 553.




                                           4
Case: 20-20274     Document: 00515698353          Page: 5   Date Filed: 01/07/2021




                                   No. 20-20274


   demonstrated, merely because of prior approvals which may have been
   erroneous.” Matter of Church Scientology Int’l, 19 I. & N. Dec. 593, 597
   (1988). We agree. As we clarified in Budhathoki, “before a state court ruling
   constitutes a dependency order, it must in some way address custody or at
   least supervision.” 898 F.3d at 513; see also 8 U.S.C. § 1101(a)(27)(J)(i).
   Ochoa-Castillo’s state-court order does not meet this requirement.
          The district court’s judgment is AFFIRMED.




                                         5